Citation Nr: 0601715	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 15, 1968 to 
August 12, 1969; he had 2 years, 1 month, and 24 days of 
other service prior to April 15, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO, inter alia, 
denied the veteran's claim for service connection for 
hypertension.  A claim of service connection for impotence 
was also developed for appellate review; however, this claim 
was granted by the RO in February 2005.  That claim is 
therefore no longer on appeal.

In March 2003, the veteran requested a Board hearing.  
However, in May 2004, the veteran withdrew his request for a 
hearing.

In a December 2005 Informal Hearing Presentation, the 
veteran's representative raised an informal claim for service 
connection for coronary artery disease as secondary to 
service-connected diabetes mellitus.  In addition, the 
representative raised the issue of entitlement to an 
increased evaluation for service-connected diabetes mellitus, 
currently evaluated as 20 percent disabling.  As these issues 
have not been developed or adjudicated by the RO, they are 
not before the Board; hence, they are referred to the RO for 
appropriate action.


REMAND

The Board notes initially that the RO has considered the 
veteran's claim for service connection for hypertension, as 
directly related to service, and on a secondary basis to the 
veteran's service-connected diabetes mellitus.  The Board 
will likewise consider these theories of entitlement.  The 
Board finds that clarification of the evidence is required to 
resolve the veteran's claim.

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Under 38 C.F.R. § 3.310(a) (2005), service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  
See also Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
That regulation has been interpreted to permit service 
connection for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection for the veteran's diabetes mellitus was 
established in May 2002.  In November 2002, the veteran was 
afforded VA examinations for diabetes mellitus, hypertension 
and erectile dysfunction.  The veteran was diagnosed with 
hypertension.  In the hypertension examination report, the 
examiner did not provide a medical opinion as to whether the 
veteran's service-connected diabetes mellitus directly caused 
his hypertension.  In the erectile dysfunction examination 
report, it is unclear whether the examiner was addressing 
that very issue, when he stated as follows:  "It is my 
impression that, with is [sic] gradual onset of hypertension, 
that it is due to his diabetes."  The Board is unable to 
determine if the examiner is referring to hypertension or 
erectile dysfunction when the examiner refers to a 
relationship with diabetes mellitus.  Clarification of this 
opinion is necessary in resolving the veteran's claim for 
service connection for hypertension.

The Board also finds that the issue of aggravation needs to 
be addressed.  The VA examiner failed to address whether the 
veteran's hypertension was aggravated by his diabetes 
mellitus.  Both aspects of secondary service connection must 
be taken into consideration.  See Allen, 7 Vet. App. at 448.

Under these circumstances, the veteran's claims file should 
be made available to the VA physician who provided the 
November 2002 opinion for a supplemental opinion that 
clarifies the prior opinion, and provides a complete 
rationale for any conclusion reached regarding the veteran's 
hypertension.  The Board finds that such an opinion is needed 
to ensure that all due process requirements are met.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The Board also 
emphasizes that the RO should arrange for the veteran to 
undergo a medical examination if the prior VA physician is 
unavailable or such examination is needed to answer the 
question posed to the VA physician.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the veteran's 
claims file to the Kansas City VAMC 
examiner who examined the veteran in 
November 2002, and who provided an 
opinion/statement as to etiology of the 
veteran's hypertension.  

The examiner should review the veteran's 
claims file, and provide an opinion that 
sets forth the medical probabilities that 
hypertension was caused by, or has been 
worsened by, diabetes mellitus.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  The examiner should provide 
the complete rationale for the 
conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  

(The RO should arrange for the veteran to 
undergo another medical examination only 
if the above-noted examiner is 
unavailable or such examination is needed 
to answer the questions posed above.)

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

